 1 McGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for the United States of America

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA AND                        CASE NO. 1:17-CV-01757-LJO-SAB
     STATE OF CALIFORNIA, ex rel. THOMAS
11   TURNER,                                             ORDER

12                                 Plaintiffs,

13                          v.

14   DYNAMIC MEDICAL SYSTEMS LLC;
     JOERNS HEALTHCARE LLC; COVENANT
15   CARE CALIFORNIA LLC; MARINER
     HEALTH CARE MANAGEMENT
16   COMPANY; PLUM HEALTHCARE GROUP
     LLC; CAMBRIDGE HEALTHCARE
17   SERVICES, and INVACARE
     CORPORATION,
18                        Defendants.

19

20          The United States and the State of California (collectively, the “Government”) having not

21 intervened in this action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4), the Court rules as

22 follows:

23          IT IS ORDERED that,

24          1.      The Complaint and Amended Complaint be unsealed and served upon the defendants by

25 the relator;

26          2.      All other contents of the Court's file in this action remain under seal and not be made

27 public or served upon the defendant, except for this Order and the Notice of the United States and the

28 State of California that they are not Intervening at this time, which the relator will serve upon the


      ORDER
                                                         1
30
 1 defendant only after service of the complaint;

 2          3.      The seal be lifted as to all other matters occurring in this action after the date of this

 3 Order;

 4          4.      The parties shall serve all pleadings and motions filed in this action, including supporting

 5 memoranda, upon the United States and the State of California, as provided for in 31 U.S.C. §

 6 3730(c)(3) and Cal. Gov’t Code § 12652(f)(1). The Government may order any deposition transcripts

 7 and is entitled to intervene in this action, for good cause, at any time;

 8          5.      The parties shall serve all notices of appeal upon the United States and the State of

 9 California;

10          6.      All orders of this Court will be sent to the United States and the State of California; and

11 that

12          7.      Should the relator or the defendants propose that this action be dismissed, settled, or

13 otherwise discontinued, the Court will provide the United States and the State of California with notice

14 and an opportunity to be heard before ruling or granting its approval.

15 IT IS SO ORDERED.

16
        Dated:     September 16, 2019                          /s/ Lawrence J. O’Neill _____
17                                                  UNITED STATES CHIEF DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28


      ORDER
                                                           2
30
